                   Case 18-05190                 Doc 30           Filed 04/24/19 Entered 04/24/19 12:10:54                                      Desc Main
                                                                   Document     Page 1 of 12




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION


                In Re:                                                                          §
                                                                                                §
                WILLIAM P GALLOS                                                                §           Case No. 18-05190
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 02/26/2018 . The undersigned trustee was appointed on 02/26/2018 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               15,000.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                                4.29
                                                  Bank service fees                                                                     86.85
                                                  Other payments to creditors                                                            0.00
                                                  Non-estate funds paid to 3rd Parties                                                   0.00
                                                  Exemptions paid to the debtor                                                          0.00
                                                  Other payments to the debtor                                                           0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $               14,908.86

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-05190                  Doc 30          Filed 04/24/19 Entered 04/24/19 12:10:54                                      Desc Main
                                                         Document     Page 2 of 12




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 10/15/2018 and the
      deadline for filing governmental claims was 10/15/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,250.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,250.00 , for a total compensation of $ 2,250.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 20.00 , for total expenses of $ 20.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 04/12/2019                                     By:/s/BRENDA PORTER HELMS, TRUSTEE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                        Page:       1
                                           Case 18-05190             Doc 30     Filed 04/24/19 Entered 04/24/19 12:10:54                                     Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 12AND REPORT
                                                                                                   RECORD
                                                                                                   ASSET CASES
                                                                                                                                                                                                         Exhibit A
Case No:              18-05190                         JSB             Judge:        Janet S. Baer                                Trustee Name:                      BRENDA PORTER HELMS, TRUSTEE
Case Name:            WILLIAM P GALLOS                                                                                            Date Filed (f) or Converted (c):   02/26/2018 (f)
                                                                                                                                  341(a) Meeting Date:               03/27/2018
For Period Ending:    04/12/2019                                                                                                  Claims Bar Date:                   10/15/2018


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                        Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                           Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                  Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. 1202 BROOKSTONE DRIVE                                                               280,000.00                   15,000.00                                                15,000.00                          FA
     CAROL STREAM IL 60188-0000 DUPAGE

     Trustee sold equity back to Debtor per order 7/21/18 [Dkt 26]
     Debtor reaffirmed 3/21/18 [Dkt 12], as amended 8/28/18 [Dkt
     16]
  2. 2013 TOYOTA HIGHLANDER MILEAGE: 68000                                                14,211.00                        0.00                                                       0.00                        FA

     Debtor reaffirmed 3/21/18 [Dkt 14]
  3. 1/2 INTEREST WITH NON-FILING SPOUSE: 2 BEDROOM                                        2,000.00                        0.00                                                       0.00                        FA
     SETS, 1 DINING ROOM SET, 2 COUCHES, 65 INCH TV, 2
     SMALL TV'S. MOST FURNITURE BETWEEN 10-15 YEARS
     OLD
  4. CLOTHING                                                                                 500.00                       0.00                                                       0.00                        FA
  5. CITIBANK-Checking                                                                        191.00                       0.00                                                       0.00                        FA
  6. CITIBANK-Saving                                                                           65.00                       0.00                                                       0.00                        FA
  7. G&G SALES ASSOCIATES, INC.                                                                 0.00                       0.00                                                       0.00                        FA
  8. LOANS DUE AND OWING FROM G&G SALES                                                  140,661.00                        0.00                                                       0.00                        FA
     ASSOCIATES, INC. LIKELY UNCOLLECTIBLE
  9. LINCOLN BENEFIT LIFE: POLICY NUMBER 02L1111646                                       11,871.00                        0.00                                                       0.00                        FA
     (POLICY LOANS OUTSTANDING OF $85914.07)
INT. Post-Petition Interest Deposits (u)                                                  Unknown                          N/A                                                        0.00                        FA


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $449,499.00                  $15,000.00                                               $15,000.00                        $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  9/30/18: All assets liquidated. Bar date to file claims is 10/15/18. Trustee will address claims issues.


      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                               Page:   2
                                      Case 18-05190        Doc 30       Filed 04/24/19 Entered 04/24/19 12:10:54   Desc Main
                                                                         Document     Page 4 of 12
Initial Projected Date of Final Report (TFR): 12/31/2018    Current Projected Date of Final Report (TFR):                      Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                   Page:           1
                                         Case 18-05190                 Doc 30 Filed 04/24/19
                                                                                           FORM 2Entered 04/24/19 12:10:54                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 12 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-05190                                                                                                Trustee Name: BRENDA PORTER HELMS, TRUSTEE                              Exhibit B
      Case Name: WILLIAM P GALLOS                                                                                             Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX3953
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX2559                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/12/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                           ($)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                        $21.58               ($21.58)
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                        $21.55               ($43.13)
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/08/18             1          William Gallos                            Equity in Residence                                     1110-000              $15,000.00                                $14,956.87
                                                                             Sold back to Debtor pursuant to
                                                                             order dated 7/23/18 [Dkt 26]
                                                                             (received and deposited to
                                                                             account 8/2/18; posted to
                                                                             ledger 10/8/18)
   11/07/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                        $22.23          $14,934.64
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                        $21.49          $14,913.15
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/13/18                        Transfer to Acct # xxxxxx0083             Transfer of Funds                                       9999-000                                   $14,913.15                  $0.00



                                                                                                              COLUMN TOTALS                                $15,000.00           $15,000.00
                                                                                                                     Less: Bank Transfers/CD's                   $0.00          $14,913.15
                                                                                                              Subtotal                                     $15,000.00                $86.85
                                                                                                                     Less: Payments to Debtors                   $0.00                $0.00
                                                                                                               Net                                         $15,000.00                $86.85




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                        $15,000.00           $15,000.00
                                                                                                                                                                                                  Page:           2
                                         Case 18-05190                 Doc 30 Filed 04/24/19
                                                                                           FORM 2Entered 04/24/19 12:10:54                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 12 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-05190                                                                                              Trustee Name: BRENDA PORTER HELMS, TRUSTEE                               Exhibit B
      Case Name: WILLIAM P GALLOS                                                                                           Bank Name: Axos Bank
                                                                                                                   Account Number/CD#: XXXXXX0083
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX2559                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/12/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   12/13/18                        Transfer from Acct # xxxxxx3953           Transfer of Funds                                     9999-000               $14,913.15                                $14,913.15

   03/04/19           2001         INTERNATIONAL SURETIES                    Bond #016073584                                       2300-000                                          $0.02          $14,913.13
                                   701 Polydras St. #420
                                   New Orleans, LA 70139
   03/06/19           2001         INTERNATIONAL SURETIES                    Bond #016073584 Reversal                              2300-000                                        ($0.02)          $14,913.15
                                   701 Polydras St. #420                     Posted in error
                                   New Orleans, LA 70139
   03/18/19           2002         INTERNATIONAL SURETIES                    2019 bond premium                                     2300-000                                          $4.29          $14,908.86
                                   701 Polydras St. #420                     disbursement
                                   New Orleans, LA 70139


                                                                                                             COLUMN TOTALS                                $14,913.15                 $4.29
                                                                                                                   Less: Bank Transfers/CD's              $14,913.15                 $0.00
                                                                                                             Subtotal                                           $0.00                $4.29
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                                $0.00                $4.29




        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                       $14,913.15                 $4.29
                                                                                                                                                           Page:     3
                                 Case 18-05190    Doc 30          Filed 04/24/19 Entered 04/24/19 12:10:54         Desc Main
                                                                   Document     Page 7 of 12
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0083 - Checking                                              $0.00                  $4.29            $14,908.86
                                            XXXXXX3953 - Checking                                        $15,000.00                  $86.85                 $0.00
                                                                                                         $15,000.00                  $91.14            $14,908.86

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $15,000.00
                                            Total Gross Receipts:                     $15,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 7)                             Page Subtotals:                                       $0.00                $0.00
                 Case 18-05190              Doc 30        Filed 04/24/19 Entered 04/24/19 12:10:54                                 Desc Main
                                                           Document     Page 8 of 12
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-05190                                                                                                                                   Date: April 12, 2019
Debtor Name: WILLIAM P GALLOS
Claims Bar Date: 10/15/2018


Code #     Creditor Name And Address          Claim Class       Notes                                               Scheduled                Claimed               Allowed
           THE HELMS LAW FIRM PC              Administrative                                                            $0.00               $2,250.00             $2,250.00
100        3400 W. LAWRENCE AVENUE
2100       CHICAGO, IL 60625




           THE HELMS LAW FIRM PC              Administrative                                                             $0.00                $20.00                 $20.00
100        3400 W. LAWRENCE AVENUE
2200       CHICAGO, IL 60625




2          CITIMORTGAGE, INC.                 Secured                                                             $148,226.00          $148,582.04                    $0.00
400        P.O. BOX 6030
4110       SIOUX FALLS, SD 57117-6030                           Claim allowed as secured in the amount of $0 per order 11/9/18 [Dkt. 28]




3          CITIBANK, N.A.                     Secured                                                              $30,509.00              $30,377.70                 $0.00
400        P O BOX 6030
4110       SIOUX FALLS, SD 57117-6030                           Claim allowed as secured in the amount of $0 per order 11/9/18 [Dkt. 28]




1          CAPITAL ONE BANK (USA),            Unsecured                                                             $9,378.68               $9,925.52             $9,925.52
300        N.A.
7100       PO BOX 71083
           CHARLOTTE, NC 28272-1083


4          PYOD, LLC ITS SUCCESSORS           Unsecured                                                            $28,609.94              $28,609.94           $28,609.94
300        AND ASSIGNS AS ASSIGNEE
7100       OF CITIBANK, N.A.
           RESURGENT CAPITAL
           SERVICES
           PO BOX 19008
           GREENVILLE, SC 29602
5          PYOD, LLC ITS SUCCESSORS           Unsecured                                                            $14,408.63              $14,624.62           $14,624.62
300        AND ASSIGNS AS ASSIGNEE
7100       OF CITIBANK, N.A.
           RESURGENT CAPITAL
           SERVICES
           PO BOX 19008
           GREENVILLE, SC 29602
6          PYOD, LLC ITS SUCCESSORS           Unsecured                                                             $5,273.12               $5,450.08             $5,450.08
300        AND ASSIGNS AS ASSIGNEE
7100       OF CITIBANK, N.A.
           RESURGENT CAPITAL
           SERVICES
           PO BOX 19008
           GREENVILLE, SC 29602




                                                                            Page 1                                               Printed: April 12, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
                 Case 18-05190              Doc 30          Filed 04/24/19 Entered 04/24/19 12:10:54        Desc Main
                                                             Document     Page 9 of 12
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-05190                                                                                                          Date: April 12, 2019
Debtor Name: WILLIAM P GALLOS
Claims Bar Date: 10/15/2018


Code #     Creditor Name And Address          Claim Class        Notes                         Scheduled            Claimed              Allowed
7          ON DECK CAPITAL, INC.              Unsecured                                       $28,000.00          $26,676.25           $26,676.25
300        101 WEST COLFAX AVE., 10TH
7100       FLOOR
           DENVER, CO 80202


8          PYOD, LLC ITS SUCCESSORS           Unsecured                                         $933.09            $1,052.95             $1,052.95
300        AND ASSIGNS
7100       SYNCHRONY BANK
           RESURGENT CAPITAL
           SERVICES
           PO BOX 19008
           GREENVILLE, SC 29602
           Case Totals                                                                       $265,338.46        $267,569.10            $88,609.36
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                      Printed: April 12, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 18-05190              Doc 30     Filed 04/24/19 Entered 04/24/19 12:10:54               Desc Main
                                               Document     Page 10 of 12




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                          Exhibit D

     Case No.: 18-05190
     Case Name: WILLIAM P GALLOS
     Trustee Name: BRENDA PORTER HELMS, TRUSTEE
                         Balance on hand                                               $                14,908.86

               Claims of secured creditors will be paid as follows:

                                                              Allowed            Interim
                                                              Amount of          Payment to         Proposed
      Claim No. Claimant                       Claim Asserted Claim              Date               Payment
                      CITIMORTGAGE,
      2               INC.          $             148,582.04 $             0.00 $           0.00 $              0.00
      3               CITIBANK, N.A.          $    30,377.70 $             0.00 $           0.00 $              0.00
                 Total to be paid to secured creditors                                 $                        0.00
                 Remaining Balance                                                     $                14,908.86


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: THE HELMS LAW FIRM PC $                      2,250.00 $                0.00 $        2,250.00
      Trustee Expenses: THE HELMS LAW
      FIRM PC                                            $            20.00 $              0.00 $              20.00
                 Total to be paid for chapter 7 administrative expenses                $                 2,270.00
                 Remaining Balance                                                     $                12,638.86


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
         Case 18-05190             Doc 30   Filed 04/24/19 Entered 04/24/19 12:10:54            Desc Main
                                             Document     Page 11 of 12




              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 86,339.36 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 14.6 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          CAPITAL ONE BANK
     1                    (USA), N.A.                $         9,925.52 $              0.00 $        1,452.96
                          PYOD, LLC ITS
                          SUCCESSORS AND
     4                    ASSIGNS AS ASSIGNEE $               28,609.94 $              0.00 $        4,188.09
                          PYOD, LLC ITS
                          SUCCESSORS AND
     5                    ASSIGNS AS ASSIGNEE $               14,624.62 $              0.00 $        2,140.84
                          PYOD, LLC ITS
                          SUCCESSORS AND
     6                    ASSIGNS AS ASSIGNEE $                5,450.08 $              0.00 $           797.81
                          ON DECK CAPITAL,
     7                    INC.                       $        26,676.25 $              0.00 $        3,905.03
                          PYOD, LLC ITS
                          SUCCESSORS AND
     8                    ASSIGNS                    $         1,052.95 $              0.00 $           154.13
                 Total to be paid to timely general unsecured creditors               $             12,638.86
                 Remaining Balance                                                    $                   0.00




UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 18-05190              Doc 30   Filed 04/24/19 Entered 04/24/19 12:10:54             Desc Main
                                             Document     Page 12 of 12




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
